

115 HR 5435 IH: Funding Americans First Act
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5435IN THE HOUSE OF REPRESENTATIVESApril 5, 2018Mr. Messer introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require Federal agencies to allocate grant funding to States and localities based on the number of United States citizens and legal residents as determined under the decennial census, and for other purposes. 
1.Short titleThis Act may be cited as the Funding Americans First Act. 2.Allocation of grant funding (a)In generalNotwithstanding any other provision of law, the Director of the Office of Management and Budget shall direct the head of each agency to use, as appropriate, the number of citizens and legal permanent residents residing in a State or political subdivision of a State, as determined under a decennial census of population under section 141 of title 13, United States Code, (beginning with the 2020 decennial census) when determining funding for the following: 
(1)Block grants. (2)Categorical grants. 
(3)Any other funding measures determined by the Director if the specific measure is calculated using the total population of a State or political subdivision of a State. (b)DefinitionsIn this section: 
(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.  (2)StateThe term State means each of the several States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe.   
(c)Effective dateThis Act shall take effect on October 1, 2021.  